Citation Nr: 1447726	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral spine arthritis, intervertebral disc syndrome, lumbar scoliosis, and degenerative disc disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claim for increased rating for the Veteran's back disability but granted service connection and assigned separate ratings for left lower extremity radiculopathy and erectile dysfunction as secondary to the service-connected back disability.  The Veteran limited his disagreement to the rating for the back disability; that is the only issue before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In support of his claim for an increased rating, the Veteran has submitted 2 private medical records from October and December 2008, prior to the August 2009 claim date, which show lumbar flexion to 35 degrees.  The rating criteria from the General Formula for Rating Diseases and Injuries of the Spine, found at 38 C.F.R. § 4.71a (2014), permit a 20 percent rating when flexion is limited to that extent.  

The January 2010 VA examination included findings that were significantly better, but the Veteran indicated in April 2010 that he thinks that the examination is inadequate.  For example, he argued that the VA examiner did not use a goniometer when he found his flexion to be to 80 degrees.  

Given the Veteran's argument that the VA examination is inadequate and the amount of time that has passed since that examination, another examination is warranted.  On remand, any additional treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his back disability since August 2009.  After securing the necessary release, the RO should obtain these records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated tests should be accomplished and reported in specific detail.  

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected degenerative arthritis of the lumbosacral spine with intervertebral disc syndrome, lumbar scoliosis, and degenerative disc disease.  The examiner should use a goniometer and report the range of motion measurements for the thoracolumbar spine, in degrees.

All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

3.  Thereafter, again consider the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



